Citation Nr: 0818788	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-14 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to June 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

In April 2008, the veteran testified at a Board hearing in 
Washington, DC before the undersigned Veterans Law Judge.  
The transcript of the hearing is associated with the claims 
file and it has been reviewed.  

Based on an April 2008 motion, this appeal has been advanced 
on the docket because of the veteran's advanced age.  38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2007).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In July 1951, the RO denied a claim for service 
connection for bilateral hearing impairment.  The veteran did 
not appeal this decision.

2.  Evidence associated with the claims file since the July 
1951 rating decision was not of record at the time of the 
July 1951 decision and relates to an unestablished fact 
necessary to substantiate the veteran's claim of entitlement 
to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The July 1951 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

2.  The evidence received subsequent to the July 1951 rating 
decision is new and material, and the claim of entitlement to 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.156(a) and (c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But, see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 
5, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure [] the error in the timing of notice").  
VCAA notice should also apprise the veteran of the criteria 
for assigning disability ratings and for award of an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

For reasons explained in detail below, the veteran's 
bilateral hearing loss claim is found to be reopened by way 
of the submission of new and material evidence.  Thus, no 
further notification or assistance is necessary to develop 
facts pertinent to the claim.  

II.  New and Material Evidence

An unappealed rating decision in July 1951 denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss on the basis that the veteran's 
impaired hearing was not shown by the evidence of record.   
The relevant evidence of record at the time of the July 1951 
rating decision consisted of service treatment records and a 
letter from the veteran's physician.  The veteran did not 
file a notice of disagreement for that claim within the one-
year time limit after the July 1951 rating decision.  
Therefore, the July 1951 rating decision is final based on 
the evidence of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A  5108.   
"New" evidence means existing evidence not previously 
submitted to the VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  39 C.F.R. § 3.156.

In August 2005, the veteran filed another claim for bilateral 
hearing loss.  Evidence received since the July 1951 rating 
decision includes VA treatment records, statements by the 
veteran, and an April 2008 travel Board hearing transcript.  
All of the evidence received since the July 1951 rating 
decision is new in that it was not of record at the time of 
the July 1951 decision.  This evidence is also material in 
that it raises a reasonable possibility of substantiating the 
claim, namely that the veteran has a current hearing loss 
disability and there was an event in service that may have 
caused the veteran's current hearing loss.  

Accordingly, as new and material evidence has been submitted, 
the veteran's claim is reopened.  


ORDER

The application to reopen the claim for entitlement to 
service connection for bilateral hearing loss is granted; the 
appeal is granted to this extent only.


REMAND

After careful review of the record, the Board finds that this 
case must be remanded for additional development.  

The medical evidence of record indicates that the veteran 
currently suffers from  hearing loss.  The medical evidence 
of record includes a letter from the veteran's physician 
during service, which asserted that he treated the veteran in 
1941 or 1942 and in 1946 for bilateral otitis externa, 
chronic, suppurative, and diffuse.  The veteran asserted at 
the April 2008 Board hearing that he has hearing loss from 
guns firing off of a naval ship in celebration of the 
Japanese surrender in August 1945.  The veteran has not been 
afforded a VA audiological examination with respect to the 
claim and there is no competent medical opinion of record 
regarding the etiology of the veteran's hearing loss.  VA's 
assistance includes providing a medical examination and 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim if the 
evidence of record shows that the veteran has a current 
disability, there was an in-service event or injury and there 
is some indication that the claimed disability with the in-
service event or injury.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran with a VA 
audiological examination to determine the identity 
and etiology of any hearing loss that may be 
present.  All indicated evaluations, studies, and 
tests deemed necessary by the examiner should be 
accomplished.  The examiner is requested to review 
all pertinent records associated with the claims 
file and offer an opinion as to whether any 
hearing loss found on examination is at least as 
likely than not (i.e., a fifty percent or greater 
probability) causally or etiologically related to 
any symptomatology shown in service or any other 
incident thereof.  The examiner should provide a 
complete rationale for conclusions reached.   
Please send the claims folder to the examiner for 
review in conjunction with the examination.

2.  Upon completion of the foregoing, the RO 
should readjudicate the veteran's claim of 
entitlement to service connection for bilateral 
hearing loss, based on a review of the entire 
evidentiary record.  If the benefit sought on 
appeal remains denied, the RO should provide the 
veteran and his representative with a supplemental 
statement of the case and the opportunity to 
respond thereto.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, if in order.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


